                Case 20-10553-CSS        Doc 374       Filed 04/27/20     Page 1 of 2




                        IN UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                   )
 In re:                                            )   Chapter 7
                                                   )
 ART VAN FURNITURE, LLC, et al.,                   )   Case No. 20-10553 (CSS)
                                                   )
                        Debtors.                   )   (Jointly Administered)
                                                   )
                                                   )   Hearing Date: May 5, 2020 at 10:00 a.m. (ET)
                                                   )   Objections Due: May 4, 2020 at 12:00 p.m. (ET)


NOTICE OF (A) ENTRY OF ORDER APPROVING MOTION TO SHORTEN NOTICE
 WITH RESPECT TO EMERGENCY MOTION OF KUEHNE + NAGEL, INC. FOR
 ENTRY OF AN ORDER, PURSUANT TO 362(D)(1) OF THE BANKRUPTCY CODE
    MODIFYING THE AUTOMATIC STAY TO PERMIT LIQUIDATION AND
                  ABANDONMENT OF COLLATERAL AND
              (B) HEARING WITH RESPECT TO THE MOTION

          PLEASE TAKE NOTICE that, on April 24, 2020, Kuehne + Nagel, Inc. (“K+N”), filed the

Emergency Motion of Kuehne+Nagel, Inc. for Entry of an Order, Pursuant to 362(d)(1) of the

Bankruptcy Code Modifying the Automatic Stay to Permit Liquidation and Abandonment of Collateral

[D.I. 327] (the “Motion”) with the Court. A copy of the Motion is attached hereto as Exhibit 1.

          PLEASE TAKE FURTHER NOTICE that, on April 24, 2020, K+N filed the Motion to Shorten

Notice with Respect to Emergency Motion of Kuehne+Nagel, Inc. for Entry of an Order, Pursuant

to 362(d)(1) of the Bankruptcy Code Modifying the Automatic Stay to Permit Liquidation and

Abandonment of Collateral [D.I. 328] with the Court.

          PLEASE TAKE FURTHER NOTICE that on April 27, 2020, the Court entered the Order

Approving Motion to Shorten Notice with Respect to Emergency Motion of Kuehne+Nagel, Inc. for

Entry of an Order, Pursuant to 362(d)(1) of the Bankruptcy Code Modifying the Automatic Stay to

Permit Liquidation and Abandonment of Collateral [D.I. 370] (the “Order Shortening Time”). A copy

of the Order Shortening Time is attached hereto as Exhibit 2.
               Case 20-10553-CSS           Doc 374      Filed 04/27/20      Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that, pursuant to the Order Shortening Time, objections

or responses to the relief requested in the Motion, if any, must be made in writing, filed with the Court,

and served so as to be received by counsel for K+N: i.) Bielli & Klauder, LLC, 1204 N. King Street,

Wilmington, Delaware 19801 (Attn: David M. Klauder, Esquire, dklauder@bk-legal.com) and ii.)

Halperin Battaglia & Benzija, LLP, 40 Wall Street, 37th Floor, New York, NY 10005 (Attn: Walter

Benzija, Esq., wbenzija@halperinlaw.net & Julie Goldberg, Esq., jgoldberg@halperinlaw.net) on or

before May 4, 2020, at 12:00 p.m. (ET).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Order Shortening Time, a

telephonic hearing with respect to the Motion will be held before The Honorable Christopher S. Sontchi

at the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

Wilmington, DE 19801, 5h Floor, Courtroom No. 6, on May 5, 2020, at 10:00 a.m. (ET).

                                                    Respectfully submitted,

                                                    BIELLI & KLAUDER, LLC

Dated: April 27, 2020                               /s/ David M. Klauder
       Wilmington, Delaware                         David M. Klauder, Esquire (No. 5769)
                                                    1204 N. King Street
                                                    Wilmington, DE 19801
                                                    Phone: (302) 803-4600
                                                    Fax: (302) 397-2557
                                                    Email: dklauder@bk-legal.com

                                                    -and-

                                                    HALPERIN BATTAGLIA BENZIJA, LLP

                                                    Walter Benzija, Esq. (admitted pro hac vice)
                                                    Julie Dyas Goldberg, Esq.(admitted pro hac vice)
                                                    40 Wall Street, 37th Floor
                                                    New York, NY 10005
                                                    Telephone (212) 765-9100
                                                    wbenzija@halperinlaw.net
                                                    jgoldberg@halperinlaw.net

                                                    Co-counsel for Kuehne + Nagel Inc.




                                                    2
